DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 12, the limitation “the container is arranged such that in order to rupture the pouch, it is necessary to insert an implement into the first material to agitate the first material and/or apply pressure directly to the pouch”, is indefinite because it is 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9, 11, 13, 14 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall 2015/0223632).

    PNG
    media_image1.png
    487
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    649
    media_image2.png
    Greyscale
 
Claim 1
Hall, embodiments of figures 16 and 20A, each discloses a container comprising a bottom portion, a side wall portion (1621; 2011) extending upwardly from the bottom 
Claim 2
Hall further discloses the pouch has an outer surface and in that the pouch is arranged offset from the side wall portion such that some of the first material is arranged between the outer surface of the pouch and an inner surface of the side wall portion.  Hall discloses, each of the embodiments including the first material on the interior of the container and outside of the pouch, such that when the container is squeezed the material inside the pouch is mixed with the material on the interior of the container (see figures above and [0109] and [0113]).

Hall further discloses each pouch, for the different embodiments, comprises a flexible/elastic or deformable material (see [0109] and [0113]).
Claim 7
Hall further discloses the intermediate holding element is a planar element having a planar surface area essentially corresponding to a surface area of an inside surface of the bottom portion (see figures above).
Claim 9
Hall further discloses the pouch is fastened to the intermediate holding element via a mechanical gripping mechanism (see figures above).
Claim 11
Each container disclosed by Hall is capable to allow an implement to be inserted into the container to pierce the pouch or causes the pouch to rupture or burst when force is applied (see figures above).
Claim 12
Hall further discloses the container is arranged such that in order to rupture the pouch, it is necessary to apply pressure directly into the pouch.  Hall discloses in order to withdraw contents from the pouch, the user squeeze the container making the pouch to release contents inside and mixing with the contents of the container (see [0109]). 
Claim 13
Each container disclosed by Hall is arranged such that the implement could be inserted into the first material via an opening of the container (see figures above).


Embodiment of figure 16 of Hall discloses an area of the opening of the container is larger than an area of the inside surface of the bottom portion, so that the container could be stacked with other same containers one inside the other when the container and the multiple containers are empty (see figure 16 above).
Claim 23
Hall further discloses the intermediate holding element is arranged such that the pouch is held in place against an inside surface of the bottom portion via the intermediate holding element (see figures above).
Claim 24
Hall further discloses the intermediate holding element is arranged between the pouch and the inside surface of the bottom portion of the container.  Hall, each of the embodiments for figure 16 and 20A, discloses the pouch protruding from the surface of the intermediate holding element, therefore the intermediate holding element is disposed between the pouch and the bottom portion of the container.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. Regarding applicants argument of Hall, the examiner points out that Hall discloses each and every structural element as required in claim 1.  The examiner believes that applicant is arguing more than the claimed limitations.  For example, nowhere in the claim is required that the bottom portion could not have any opening or has to be a closed bottom portion.  Hall discloses a container comprising a bottom portion, sidewalls extending from the bottom portion and an opening at top of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736